DETAILED ACTION
1.	This is in response to communications 03/23/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
WANG et al. (US 2019/0267090 A1) is the closest prior art of record but prior art does not teach all the limitations of the claim 1, and 9 (and associated dependent claims) . Prior art of record teach all the limitations of the claims except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for (the crossed out limitations) in the following:
Regarding Claim 1 (and associated dependent claims 2-8),  A memory system comprising: a semiconductor memory device including a first memory string and a second memory string each including a plurality of memory cell transistors electrically coupled in series; and a memory controller configured to instruct the semiconductor memory device to execute a write operation for writing data on any one of the memory cell transistors in the first memory string or in the second memory string, wherein the first memory string and the second memory string are electrically coupled in parallel between a bit line and a source line, and electrically coupled to different word lines, 


Regarding claim 9 (and associated dependent claims 10-16), A control method of a memory system including a semiconductor memory device, the semiconductor memory device including a first memory string and a second memory string each including a plurality of memory cell transistors electrically coupled in series, the first memory string and the second memory string being electrically coupled in parallel between a bit line and a source line and electrically coupled to different word lines, 
the method comprising, when the semiconductor memory device is instructed to execute a write operation for writing data on any one of the memory cell transistors in the first memory string or in the second memory string, 

A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.


Based on applicant’s amendments previous spec, title, claim informality objections are withdrawn. Based on previous amendments and arguments, all other objections and rejections withdrawn if any applicable) and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)